Name: Commission Regulation (EEC) No 3191/89 of 25 October 1989 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 10. 89 Official Journal of the European Communities No L 309/1 1 COMMISSION REGULATION (EEC) No 3191/89 of 25 October 1989 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1115/88 (2), and in particular the first paragraph of Article 1 1 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 4026/88 (3), as last amended by Regulation (EEC) No 2878/89 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4026/88 to the quota Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 6 November 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 October 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 183, 16 . 7. 1980* p. 1 . (2) OJ No L 110, 29 . 4. 1988, p. 36. 0 OJ No L 355, 23 . 12. 1988, p. 19.h) OJ No L 277, 27. 9. 1^89, p. 10. No L 309/ 12 Official Journal of the European Communities 26. 10 . 89 ANNEX to the Commission Regulation of 25 October 1989 fixing die import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CN code Week No 45 from 6 to 12 November 1989 Week No 46 from 13 to 19 November 1989 Week No 47 from 20 to 26 November 1989 Week No 48 from 27 November to 3 December 1989 0104 10 90 ( ¢) 87,735 90,386 93,037 95,692 0104 20 90 (') 87,735 90,386 93,037 95,692 0204 10 00 (^ 186,670 192,310 197,950 203,600 0204 21 00 (2) 186,670 192,310 197,950 203,600 0204 22 10 0 130,669 134,617 138,565 142,520 0204 22 30 0 205,337 211,541 217,745 223,960 0204 22 50 0 242,671 250,003 257,335 264,680 0204 22 90 0 242,671 250,003 257,335 264,680 0204 23 00 0 339,739 350,004 360,269 370,552 0204 50 11 0 186,670 192310 197,950 203,600 0204 50 13 0 130,669 134,617 138,565 142,520 0204 50 15 0 205,337 211,541 217,745 223,960 0204 50 19 0 242,671 250,003 257,335 264,680 0204 50 31 0 242,671 250,003 257,335 264,680 0204 50 39 O 339,739 350,004 360,269 370,552 0210 90 11 0 242,671 250,003 257,335 264,680 0210 90 19 0 339,739 350,004 360,269 370,552 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (*) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.